DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/28/2021 amended claims 1, 4-10 and 16, and added new claims 17-26.  Applicants’ amendments in light of their arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejection over Emert in view of Barini from the office action mailed on 7/8/2021 is withdrawn.  Also, applicants filed terminal disclaimers to obviate the double patenting rejections from the office action mailed 7/8/2021; therefore these rejections are withdrawn.  As a point of clarification - claim 10 from the claim set filed 1/28/2021 should have had the status identifier of “currently amended” instead of “original”.  For the reasons stated below, claims 1, 4-10, 12 and 16-26 are allowed.      

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed after the mailing date of the non-final office action on 7/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for additive concentrates to comprise a diluent and the additives discussed in the instant claims.  However, the additive concentrates are unique in that they are limited to a narrow range of PIBSA compounds having narrow molecular weight and succination ratio ranges which provide enhanced storage stability properties than comparative formulations not comprising the specific PIBSA compounds as shown by the low sediment volume and no phase separation in the Storage Stability Test.            
Applicants have compared additive concentrate compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of storage stability than known compositions representing the closest prior art and therefore applicants have demonstrated unexpected results across the full scope of the claims.  For these reasons claims 1, 4-10, 12 and 16-26 are allowed.          

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771